288 S.W.3d 323 (2009)
Randall D. SMITH, individually and Randall D. Smith, as next friend for S.N.S., Plaintiffs/Respondents,
v.
Cara Neosha CROSS, Defendant/Appellant.
No. ED 91948.
Missouri Court of Appeals, Eastern District, Division Four.
June 16, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 23, 2009.
*324 Aaron M. Staebell, Lohmar & Staebell LLC, St. Peters, MO, for appellant.
Beverly A. Appling, McIlroy and Millan, Bowling Green, MO, for respondents.
Jeffrey Miller, Louisiana, MO, Guardian Ad Litem.
Before KATHIANNE KNAUP CRANE, P.J., MARY K. HOFF, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Mother appeals from the judgment of the trial court entered on the parties' cross-motions to modify the child visitation and custody schedule in a paternity judgment. The trial court's judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).